DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 08/23/2022 have been entered.  Claims 1-13 and 15-20 remain pending in this application and are in condition for allowance.  Claim 14 is canceled via an Examiner's amendment (see below). 
Response to Arguments
Applicant’s arguments, see remarks, filed 08/23/2022, with respect to the rejection of the claims under 35 U.S.C. §102(a)(2) have been fully considered and are persuasive.  
Terminal Disclaimer
The terminal disclaimer filed and approved on 08/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/525,213 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Frischkorn on 08/29/2022.  This application is amended as follows (see strikethrough and underline below).
Claim 14 is canceled.
Examiner’s Statement of Reason for Allowance
Claims 1-13 and 15-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claim 1 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“a constant force spring” which was indicated as allowable subject of claim 14 is now rewritten in independent claim 1.  Carebay Europe Ltd. is the closest prior art and specifically states on pg. 14, line 19 that “More preferably spring 8 is not a constant-fore spring (CFS).”  Therefore, it would not have been obvious to one of ordinary skill in the art to modify the device taught by Carebay Europe Ltd. to have a constant force spring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783